DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed on 02/07/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 102(a)(1) of claims 1-3, 8-10, 12, 15, and 18 as anticipated by Li et al. (US 2015/0349279 A1), the rejection under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 of claim 4 as being obvious over Li et al. (US 2015/0349279 A1), and the rejection under 35 U.S.C. 103 of claims 1-3 and 5-20 as being unpatentable over Books et al. (US 2014/0084261 A1) in view of Lin et al. (US 2014/0014922 A1).	
	Claims 1, 8, 13, 15-17, and 19-20 have been amended.
	Claims 1-20 are pending in the application.
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/010556 A1).
With respect to claim 1, Li teaches a first electrode (anode), a second electrode (cathode), an organic layer between the electrodes (paragraph 0192, lines 1-6), and the emissive layer comprises the inventive compound (paragraph 0077, lines 1-5) represented by Formula 5 below (page 10).

    PNG
    media_image1.png
    342
    410
    media_image1.png
    Greyscale

In this formula, Y1 and Y4  are nitrogen atoms, Y2 and Y3 are carbon atoms (paragraph 0092), V1, V2, V3 are carbon atoms, and V4 is a nitrogen atom (paragraph 0091), Ra is a C1 alkyl (methyl) group (paragraph 0134, lines 1-3), A is an oxygen atom (paragraph 0098 and 0090), X is nitrogen (paragraph 0106, line 1), and Z is a sulfur atom (paragraph 0106 line 3 and paragraph 0116-0017).
This forms the compound below.

    PNG
    media_image2.png
    325
    259
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M is platinum, T1-T4 are each a single bond, Y1 and Y3 and Y4 are each a carbon atom and Y2 is a nitrogen atom, A1 is a C3 heterocycle (imidazole), A2 is a C5 heterocycle (pyridine), A3, A4, and A4 are benzene rings, X1 is nitrogen, X2 is sulfur, and L2 is oxygen.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a platinum complex with improved stability and efficiency over traditional emission complexes (paragraph 0078, lines 7-9), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 2 and 3, Li teaches the organic light-emitting device of claim 1, and the first electrode is an anode, a cathode, a hole transport layer, an emission layer, an electron transport layer (paragraph 0192) and the emissive layer comprises the inventive compound (paragraph 0077, lines 1-5).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to use the organometallic compound of claim 1 and the device structure, as taught by Li.
With respect to claim 4, Li teaches the organic light-emitting device of claim 1, and the organometallic compound emits blue light having a maximum emission wavelength of 440-490 nm (paragraph 0078, line 5-7).
With respect to claim 5, Li teaches the organic light-emitting device of claim 3, and the emission layer further comprises a host (paragraph 0192, lines 8-9).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to further use a host material in the emission layer, as taught by Li.
With respect to claim 8, Li teaches an organometallic compound represented by Formula 5 below (page 10).

    PNG
    media_image1.png
    342
    410
    media_image1.png
    Greyscale

In this formula, Y1 and Y4  are nitrogen atoms, Y2 and Y3 are carbon atoms (paragraph 0092), V1, V2, V3 are carbon atoms, and V4 is a nitrogen atom (paragraph 0091), Ra is a C1 alkyl (methyl) group (paragraph 0134, lines 1-3), A is an oxygen atom (paragraph 0098 and 0090), X is nitrogen (paragraph 0106, line 1), and Z is a sulfur atom (paragraph 0106 line 3 and paragraph 0116-0017).
This forms the compound below.

    PNG
    media_image2.png
    325
    259
    media_image2.png
    Greyscale

This compound reads on instant Formula 1 when M is platinum, T1-T4 are each a single bond, Y1 and Y3 and Y4 are each a carbon atom and Y2 is a nitrogen atom, A1 is a C3 heterocycle (imidazole), A2 is a C5 heterocycle (pyridine), A3, A4, and A4 are benzene rings, X1 is nitrogen, X2 is sulfur, and L2 is oxygen.
Li includes each element claimed, with the only difference between the claimed invention and Li being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a platinum complex with improved stability and efficiency over traditional emission complexes (paragraph 0078, lines 7-9), commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claim 9, Li teaches the organometallic compound of claim 8, and M is platinum.
With respect to claim 10, Li teaches the organometallic compound of claim 8, and T1 to T4 are each a chemical bond, Y2 is nitrogen, Y1 and Y2 are coordinate bonds, and Y3 and Y4 are chemical bonds.
With respect to claim 11, Li teaches the organometallic compound of claim 8, and Y3 and Y4 are each carbon.
With respect to claims 12 and 13, Li teaches the organometallic compound of claim 8, and A1 is a C3 heterocycle (imidazole), A2 is a C5 heterocycle (pyridine), A3, A4, and A4 are benzene rings.
With respect to claim 14, Li teaches the organometallic compound of claim 8, and A1 is represented by Formula 2A-1 when Y21 and Y22 are carbon atoms, as pictured above.
With respect to claim 15, Li teaches the organometallic compound of claim 8, and the partial moiety of claim 8 is represented by Formula 4-11, as pictured above.
With respect to claim 16, Li teaches the organometallic compound of claim 8, as discussed above. As Li teaches a compound wherein X1 is nitrogen and X2 is sulfur, the limitations of instant claim, which require X1 is boron and X2 is nitrogen, are alternative to the primary species, and thus the features of X1 and X2 are not required by the claims, and therefore Li reads on the claim.
With respect to claim 17, Li teaches the organometallic compound of claim 8, and the compound meets condition (i) wherein L2 is *-O-*’, and L3 is a single bond.
With respect to claim 18, Li teaches the organometallic compound of claim 8, and R’ and R” are not present, R1 is a C1 alkyl group, and R2 to R9 are each a hydrogen atom, as pictured above.
With respect to claim 19, Li teaches the organometallic compound of claim 8, and the organometallic compound represented by Formula 1 is represented by Formula 1-1, when M, A1 to A5, Y1 to Y4, L2 and L3, X1, X2, R1 to R5, and b1 to b5 are defined the same as above.
With respect to claim 20, Li teaches the organometallic compound of claim 8, and the compound is identical to instant Compound 11.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/010556 A1) as applied to claims 1-5, 8-18, and 20 above, and further in view of Hamada et al. (US 2007/0009762 A1).
With respect to claim 6, Li teaches the organic light emitting device of claim 2, however, Li does not teach that the hole transport region includes a p-dopant having a lowest unoccupied molecular orbital of -3.5 eV or less.
It is noted that in the instant specification, hexaazatriphenylene is used as a p-dopant in the hole transport region and is interpreted to meet the limitations of the instant claims.
Hamada teaches an organic electroluminescent element with a longer lifetime. Hamada teaches this device has a light emitting layer and a hole transport layer, and adjacent to the hole transport layer is an intermediate layer which has a LUMO lower than that of the hole transport layer and the light emitting layer.
Hamada gives an example of the inventive intermediate layer compound in paragraph 0020, which is the hexaazatriphenylene derivative below.

    PNG
    media_image3.png
    223
    354
    media_image3.png
    Greyscale

Hamada teaches that when this material is used in an intermediate layer, it has a LUMO lower than the hole transport layer and light emitting layer, which allows the intermediate layer to trap electrons that have passed through the light emitting layer. By trapping electrons, there is a decrease in the number of electrons moving from the light emitting layer into the hole transport layer, and the lifetime of the electroluminescent device is increased (paragraph 0021).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the hexaazatriphenylene derivative of Hamada into a layer adjacent to the hole transport region of Li in order to trap excess electrons moving from the light emitting layer and increase the lifetime of the electroluminescent device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0105556 A1) as applied to claims 1-5, 8-18, and 20 above, and further in view of Kai et al. (US 2011/0284828 A1).
With respect to claim 7, Li teaches the organic light-emitting device of claim 2, as discussed above. Li also teaches the organic light-emitting device may comprise hole blocking materials (paragraph 0180), however, Li does not teach that the hole blocking layer comprises a phosphine oxide or silyl containing compound.
Kai teaches an organic electroluminescent device which comprises a phosphine oxide compound in a hole-blocking layer. Kai teaches that such a device demonstrates improved luminous efficiency, fully secured high driving stability, and a simple structure (abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the phosphine oxide compound of Kai as a hole blocking material in the organic electroluminescent device of Li in order to form an organic electroluminescent device which has improved luminous efficiency, fully secured high driving stability, and a simple structure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

/R.S./Examiner, Art Unit 1786